Citation Nr: 0528012	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-31 401	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied service 
connection for paranoid schizophrenia.  

In June 2004, the Board remanded this case to the RO to 
ensure that the Veterans Claims Assistance Act of 2000 (VCAA) 
had been complied with, to obtain records regarding the 
veteran from the Social Security Administration (SSA), and to 
provide the veteran with a VA psychiatric examination.  These 
actions have been accomplished, and the case has now been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran entered military service in June 1978 and in 
November 1982 he was referred for psychiatric evaluation for 
possible psychosis versus manipulation or drug use after he 
presented with a monotone voice, loose associations and a 
flat affect; psychiatric evaluation revealed no signs of 
perceptual disorder, psychosis or severe neurosis.

2.  The veteran was released from service in December 1984 
and on examination for enlistment in November 1985 he denied 
a history of nervous trouble of any sort and no psychiatric 
abnormality was found on clinical evaluation.

3.  On VA examination in June 1991 the veteran reported that 
his nerves had gone bad because of headaches since he was 
struck on the head with a steel pipe during service, and that 
his bad nerves made him drink; alcohol abuse and cocaine 
abuse were diagnosed.

4.  Paranoid schizophrenia was first identified by a clinical 
psychologist in November 1999.

5.  Treatment records since November 1999 reflect that the 
veteran has consistently reported that he began hearing voice 
during his 20's while he was in the military.

6.  A mental health professional who examined the veteran in 
June 2005 and thoroughly reviewed the veteran's medical 
records, including the service medical records, concluded 
that the veteran had been suffering from delusions and 
hallucinations since his release from military service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of service connection for paranoid 
schizophrenia, the Board finds that the Agency of Original 
Jurisdiction (AOJ) has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
with regard to the issue of entitlement to service connection 
for paranoid schizophrenia.

II.  Service connection for paranoid schizophrenia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that he has paranoid schizophrenia which 
began during his 1978 to 1984 active military service.  The 
service medical records reflect that the veteran was seen in 
April 1980 after being attacked with a pipe and hit once on 
the head.  Examination revealed a laceration over the right 
forehead with some swelling in this area.  When the veteran 
was seen in November 1982 for complaints of low back pain, it 
was noted that he presented with a monotone voice, loose 
associations and a flat affect.  He was referred for 
psychiatric evaluation for possible psychosis versus 
manipulation or drug use.  Following mental status 
examination, it was noted that there were no signs of 
perceptual disorders, psychoses, or severe neuroses.  The 
examiner's impression was that the veteran had no psychiatric 
disorder, and was possibly under the effects of a depressant.  
He was indicated as being psychiatrically cleared.  The 
remainder of his service medical records are negative for 
treatment for or diagnosis of a psychiatric disorder.  He was 
released from service in December 1984.  In November 1985 he 
was examined for enlistment.  The report of medical history 
reflects that the veteran indicated that he had no history of 
nervous trouble.  Clinical evaluation was negative for any 
psychiatric abnormality.

In June 1991, the veteran was given a VA general medical 
examination.  The veteran reported that he had been struck on 
the right side of the head with a steel pipe during service 
and had had headaches ever since.  He reported that his 
nerves had gone bad and that he became restless and had to 
get up and walk a lot and he hated to be around people any 
more.  He stated that his bad nerves made him drink a lot.  A 
CT brain scan done in May 1991 was reported as normal.  The 
drug screen was positive for ETOH and cocaine and the 
diagnosis was alcohol abuse and cocaine abuse.

Post-service medical records first show treatment for a 
psychiatric condition in September 1999, when the veteran was 
seen with complaints that he felt like hurting other people 
and was feeling paranoid.  He reported that he had 
experienced auditory and visual hallucinations, and said he 
was having difficulty sleeping.  Following mental status 
examination, he was diagnosed with paranoid schizophrenia 
(provisional) and status post closed head injury in the mid-
1980s.  Records from October 1999 show that he was seen with 
concerns that his medication was not working properly.

In November 1999, the veteran was evaluated for purposes of 
disability determination.  He said that he got very nervous 
around people, and had social phobia.  He also reported that 
he had a short temper and wasn't sleeping well.  On mental 
status examination, he was oriented and had normal affect and 
thought content.  He demonstrated good judgment and insight.

In January 2000, the veteran was given a psychosomatic 
consultation for Social Security purposes.  He reported that 
he felt anxious and destructive around people, and avoided 
being around others.  He indicated episodic violence toward 
family members and neighbors, and complained of memory 
problems and auditory and visual hallucinations at night.  
Following mental status examination, diagnostic impressions 
were paranoid schizophrenia, pain disorder, generalized 
anxiety disorder, and relational problem.  

Records dated in February 2000 from the SSA show that the 
veteran was found to be disabled as of August 15, 1999.  The 
primary diagnosis was paranoid schizophrenia and other 
functional psychotic disorders, and no secondary diagnosis 
was established.

VA outpatient treatment records dated in 2001 show the 
veteran being seen on several occasions with concerns that he 
was hearing voices which were telling him to do bad things to 
other people, and he indicated that he did not like being 
around people and tried to avoid them.  It was noted on more 
than one occasion that the veteran stated that his paranoia 
began during the last year of his military service when he 
was in his 20's.  He stated that medication helped but that 
the only time he obtained full relief from the voices was 
when he was using illicit drugs.

In February 2002, the veteran was hospitalized with violent 
dreams and auditory hallucinations.  It was indicated that he 
had been non-compliant with his medications.  Following 
improvement during his hospital course, he was discharged 
four days after admission.  Both admitting and discharge 
diagnoses were paranoid-type schizophrenia with anxiety not 
otherwise specified, and a history of substance abuse.

VA outpatient treatment records from 2003 show the veteran 
being seen in March with complaints that he had run out of 
medication and was hearing voices again.  It was noted that 
he had been non-compliant with his medications and 
appointments for months.

In December 2003, the veteran was given a private mental 
status examination.  He reported that his mental problems 
began during service, and since then he had been hearing 
voices and experiencing paranoia.  It was noted that he had a 
history of noncompliance with medication, and had been 
hospitalized for psychiatric treatment.  Following mental 
status examination wherein the veteran emphasized that he had 
a problem dealing with people, the examiner's diagnostic 
impressions were rule out paranoid-type schizophrenia, rule 
out drug induced psychosis, history of anxiety disorder, 
history of drug abuse, and nicotine dependence.  Secondary 
diagnosis was personality disorder not otherwise specified, 
with dependent, antisocial, and schizotypal features.  The 
examiner opined that the veteran's prognosis was poor, and he 
presented as an entrenched personality disordered man whose 
behavior and interaction with those around him had caused 
considerable stress and conflict.  Although he had a history 
of schizophrenia, there was little current evidence of the 
condition.  He seemed to exhibit an ability to deal with 
people, and it was possible that past drug use had induced 
his psychiatric symptoms.  It was indicated that he was 
sufficiently impaired to not be able to function adequately 
in a workplace.  

In June 2005, the veteran was given a VA mental disorders 
examination.  The examiner indicated that the claims file and 
computerized notes were reviewed as part of the examination.  
The veteran reported psychiatric symptoms which included 
severe anxiety, panic, restlessness, irritability, muscle 
tension, loss of concentration, suicidal ideation, 
hopelessness, worthlessness, indecision, loss of motivation, 
and insomnia.  There was minimal remission of these symptoms, 
and treatment effectiveness was minimal.  Changes in 
functional capacity were also minimal.  It was noted that he 
had been hospitalized three times in the past 20 years due to 
depression, command voices, and violent nightmares.   He had 
a history of noncompliance with medications and appointments.  
Following mental status examination, the examiner's diagnoses 
were paranoid-type schizophrenia continuous with PTSD 
features, alcohol and drug abuse, and noncompliance with 
treatment.  The examiner opined that the veteran's observed 
symptoms were more likely than not a result of events 
experienced during his military service.  The examiner 
commented that the veteran had been suffering from delusions 
and hallucinations for the previous 20 years since leaving 
the military.  It was more likely than not that seeing his 
fellow soldiers injure and kill themselves had produced 
severe anxiety, depression, and eventual loss of contact with 
reality that was now manifested in the form of paranoid 
schizophrenia.

Upon review of the evidence above, the Board finds that 
service connection for paranoid schizophrenia is warranted.  
Although there is no objective indication of the presence of 
a psychiatric disorder during service, or within a year 
following service, the 2005 VA examiner found that the 
veteran has paranoid schizophrenia and that the veteran has 
manifested symptoms of this disorder since leaving the 
military.  The examiner also stated that the paranoid 
schizophrenia is more likely than not the result of events 
experienced during military service.  The Board notes in this 
regard that this opinion represents the only competent 
medical evidence in the record regarding the etiology of the 
veteran's paranoid schizophrenia.  As such, it must be viewed 
as being highly probative as to the claim.

Thus, the Board finds that the evidence is at least in 
relative equipoise in showing that it is at least as likely 
as not that the veteran's current paranoid schizophrenia was 
incurred while in service.  Therefore, by extending the 
benefit of the doubt to the veteran, 38 U.S.C.A. § 5107(b), 
the Board concludes that service connection for paranoid 
schizophrenia is warranted.


ORDER

Service connection for paranoid schizophrenia is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


